Citation Nr: 1725612	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), including as due to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In a December 2011 rating decision the Veteran was granted service connection for bilateral pes planus, and bilateral shin splints.  Because the Veteran was awarded service connection, the issues of entitlement to service connection for bilateral pes planus, and bilateral shin splints are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In January 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In April 2014, the Board remanded the claim.  Then, in October 2014, the Board denied the claim of entitlement to service connection for a mental disorder.  The Veteran appealed the denial to the U.S. Court of Appeals for Veteran's Claims (Court).  In a February 2016 Memorandum Decision, the Court vacated and remanded the Board's October 2014 decision.  

The Board remanded the claim again in July 2016.  It has been returned to the Board for adjudication. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's mental disorder (cognitive, psychological, or neurological), is related to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection a mental disorder (cognitive, psychological, or neurological) are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for mental disorder (cognitive, psychological, or neurological) no discussion of the VA's duty to notify and assist is necessary.

II.  Service Connection

Legal Criteria 

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between the current symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood i.e. it is undebatable."  Quirin v. Shinseki, 22 Vet App 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet App 331, 334 (1993).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).



Factual Background and Analysis

Presumption of Soundness

As an initial matter, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

Here, the Board finds that a mental condition was not noted upon entry into service.  Although the Veteran reported dizziness, trouble sleeping, with sweats at night, and anxiousness on his entrance Report of Medical History in February 1968, no relevant disability was noted on the entrance examination.  Accordingly, presumption of soundness applies as to the Veteran's claim for a mental condition.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's mental disorders preexisted service, it must find (1) that clear and unmistakable evidence shows that a mental disorder preexisted service; and (2) that clear and unmistakable evidence shows that a mental disorder was not aggravated by service. Horn, 25 Vet. App. at 234  

The evidence of record fails to establish that the Veteran's mental disorder clearly and unmistakably existed prior to his entry into service.  The record is devoid of any clinical or medical documentation which indicates a diagnosis or treatment for a mental disorder prior to service.  A mere self-report of symptoms prior to service does not necessarily constitute clear and unmistakable evidence of a pre-existing condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  The Board notes that while the Veteran has discussed his pre-service symptomatology consistently and that VA professional staff has determined that the Veteran suffered from childhood PTSD, his lay statement does not rise to the level of clear and unmistakable, in light of the May 2014 VA addendum opinion, in which the physician stated that the Veteran's entrance and separation reports are insufficient to establish a pre-existing condition upon entry.  As such, VA is unable to rebut the presumption of soundness.  The issue now turns on whether the claimed disability was incurred in service.

Service Connection

With regard to PTSD, the records show that the Veteran was diagnosed with PTSD as early as April 2008.  In April 2008 the Veteran underwent a mental health consultation.  VA medical staff examined the Veteran under the PTSD criteria and found that the Veteran was nearly called for duty in Vietnam and that many of his training companions were killed.  The Veteran stated that he dealt with the grief of their loss.  VA medical staff also noted that the Veteran's father was an alcoholic, that the Veteran had an abusive home life, and that he experienced prolonged childhood abuse from his father.  It was noted that the Veteran suffered from PTSD due to three clusters deriving from childhood abuse, which were reinforced by the grief from fellow soldiers' deaths in Vietnam.  The Axis I diagnosis was of non-combat related PTSD. 

A June 2008 nursing note indicates that the Veteran's PTSD began during childhood and was exacerbated when dealing with grieving families during Vietnam.

In June 2010 the Veteran underwent a VA mental disorders examination.  The examiner reviewed the claims file and the VA treatment records.  The examiner noted the Veteran's personal history, including that his father was a drug and alcohol abuser.  The Veteran reported that he believed that his symptoms of PTSD are related to his father's violence towards his mother, siblings, and himself.  The examiner noted that the Veteran stated he spent 11 months confined to the barracks because of behavior problems.  The examiner noted that the Veteran had indicated a history of nervous trouble, trouble sleeping, soaking sweats, and dizziness or fainting spells on his entrance to service.  On separation, the examiner noted that the Veteran reported nervous trouble, frequent trouble sleeping, and sweats.  The examiner also noted that the Veteran's service records indicate that he presented with headaches that he attributed to a fall that he experienced while carrying two footlockers and to being hit in the head with a large tool.  The examiner diagnosed the Veteran with non-combat related PTSD and dysthymia.  The examiner also noted that the Veteran had received treatment for a mental disorder in the past year, which included counseling once every three to four months.  

The examiner noted that the VA psychotherapy records indicated a diagnosis of PTSD related to the Veteran's childhood growing up in an abusive household.  The examiner provided the opinion that, because the Veteran endorsed nervous trouble, trouble sleeping, and soaking sweats prior to his induction, it is less likely as not that his symptoms of depression had onset during the Veteran's active duty service, were caused by active duty service, or manifested within one year of active duty service.  The examiner's determination is based on VA treatment records from: April 2008 which stated that the Veteran was physically abused by his father; June 2008 which attributed the Veteran's PTSD to his childhood and; August 2008 which showed that the VA staff discussed with the Veteran the trans-generation effects of PTSD, and the Veteran's relationship with his physically and emotionally abusive and alcoholic father.  

In November 2011, an addendum VA opinion was provided.  The examiner reviewed the claims file and opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner provided the opinion based on the June 2010 examination and the review of the claims file.  The examiner noted that the Veteran had endorsed nervous trouble, frequent trouble sleeping, soaking sweats, and dizziness or fainting spells in his entrance examination and his separation examination.  The examiner further noted that there was no evidence in the service treatment records  of psychiatric complaints, evaluations, diagnoses, or treatments occurring between the two self-reports or of an external professional assessment of the nature and course of the symptoms which would permit an inference of aggravation of symptoms during service.  The examiner noted that the claims file also included a July 1970 neuropsychiatric evaluation that showed "no psychiatric disability" other than "very mild affective depression".  The examiner noted that these findings were within four months from the Veteran's separation from service, and that the independent neuropsychiatric evaluation failed to find support for the self-reported symptoms, and there was no evidence of aggravation as defined by a permanent worsening of the underlying condition.  The examiner also noted that the VA treatment records showed that the Veteran's PTSD and depression were related to pre-military PTSD stressors.  The examiner further noted that the session notes contained no references to active duty factors aggravating the pre-existing disability.  

A May 2014 addendum opinion was provided.  The examiner noted the Veteran's self-reported symptoms upon entering and separating from service, including: nervous trouble, frequent trouble sleeping, soaking sweats, and dizziness or fainting spells.  The examiner noted that there is no evidence in the service treatment records of psychiatric complaints, evaluations, diagnoses, or treatments occurring between the two self-report endorsements that would corroborate the self-report.  The examiner also noted that there was no external professinal assessment of the nature and course of the symptoms that would permit inference of aggravation of symptoms during the Veteran's military service.  The examiner opined that it is therefore "clear and unmistakable" if the Veteran's self-report was accepted as undebatable medical evidence, that his self-reported symptoms upon entering service and separating from service were the same.  The examiner noted that because there was no evidence of in-service diagnoses and treatments for chronic psychiatric illness, then it was therefore "clear and unmistakable" that there was no aggravation above the baseline that was established upon entrance.  The examiner went on to state that if the Veteran's self-report is not taken as undebatable medical evidence, then neither the entrance report of symptoms nor the separation examination report of symptoms are sufficient to establish a preexisting condition, nor stability or aggravation of those symptoms upon separation from service.  Given no evidence of in-service diagnoses or treatments for chronic psychiatric illness, then it is therefore "clear and unmistakable" that the Veteran showed no evidence of formally diagnosed symptoms, diagnoses, or treatment of chronic psychiatric illness before, during, or upon separation from service.  

The examiner went on to not that the neuropsychiatric examination that was conducted in July 1970, approximately four months after the Veteran's separation from service, found no diagnosis of a psychiatric disability.  Therefore, the examiner opined that it is "clear and unmistakable" based on the "undebatable" medical evidence provided four months after the Veteran's separation from service that the Veteran had no symptoms of a chronic psychiatric illness.  Thus, the examiner opined that if the standard for "clear and unmistakable" relied exclusively on undebatable medical evidence, excluding the Veteran's self-report, then there is no evidence for chronic psychiatric illness before, during, or after military service.  

The examiner went on to address whether the Veteran's currently diagnosed mental disorder began during service or is related to any symptomatology noted during service.  The examiner noted that the Veteran had two psychiatric diagnoses most consistently documented in the claims file: PTSD and dysthymia.  The examiner discussed the Veteran's treatment records documenting both diagnoses.  The examiner noted that the treating clinician for the Veteran's PTSD did not discuss an etiological relationship between the Veteran's PTSD symptoms and military stressors.  The examiner also noted the psychiatry notes from 2008 through 2014 and reiterated that there was no documented etiological relationship between the Veteran's psychiatric diagnoses, to include dysthymia or depression, and his service.  The examiner then opined that it is less likely than not that the Veteran's currently-diagnosed PTSD and dysthymia began during service or are related to any symptomatology noted during service.  

Then, in March 2016, the Veteran submitted a letter from a clinician at VA regarding his mental disorder and its etiology.  The clinician noted that the Veteran had asked the clinician to write a letter regarding the etiology of his mental disorder.  The clinician noted that he indicated he would review the medical records and asked the Veteran to provide a chronological list of events that occurred while he was in the military that he considered traumatic. The clinician indicated that he had reviewed the medical record and noted that most of the progress notes provided a general impression that the Veteran suffered from non-combat related PTSD.  The clinician discussed the Veteran's medical history and his reported medical history while in service.  The examiner indicated that, based on reviewing the discussed evidence, he opined that it is more likely than not that the Veteran's preexisting PTSD symptoms worsened on account of the events that he was exposed to while serving in the military.  

The Board recognizes that in the February 2016 Memorandum Decision, the Court noted that, because VA failed to rebut the presumption of soundness, the Veteran's disability is presumed to have been incurred while in service.  As such, the Court noted that the only remaining question was whether the Veteran's "psychological disability incurred in service is related to his current psychological disability."  

There is competent and credible positive medical opinion evidence that the Veteran's a mental disorder (cognitive, psychological, or neurological), is due or related to service.  As noted, there are many conflicting opinions regarding whether the Veteran's mental disorder is related to his period of service.  There is also conflicting evidence regarding whether the Veteran's mental disorder preexisted service.  As such, the evidence is not "clear and unmistakable" that it preexisted service.  Similarly, while there are opinions of record that do not relate the Veteran's mental disorder to service, there is also one opinion of record that does relate the mental disorder to service.  In this regard, the Board recognizes that the March 2016 letter incorrectly indicates that the Veteran's PTSD preexisted service, because that is a determination that has not been confirmed by clear and unmistakable evidence of record.  Regardless, however, the Board finds that the author of the letter, a staff psychiatrist, provided competent and credible positive medical evidence supporting the assertion that the Veteran's mental disorder is related to service.  The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed a mental disorder (cognitive, psychological, or neurological) is related to his period of active duty service.

As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for a mental disorder (cognitive, psychological, or neurological) are met. 


ORDER

Entitlement to service connection for a mental disorder (cognitive, psychological, or neurological), variously diagnosed as PTSD, is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


